DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
Applicant’s response filed 29 March 2021 has been considered. Rejections and/or objections not reiterated from the previous office action mailed 28 September 2020 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-8, 10-20 and 36-43 are pending in the present application.
Applicant’s election of the invention of Group III, drawn to a method of treating or preventing endothelial dysfunction or an endothelial dysfunction-associated condition in a subject using an effective amount of HDAC2 or agonist thereof that reduces arginase 2 transcription or activity, and the species: (a) atherosclerosis and (b) oral administration continues to be acknowledged and remains in effect. It is noted that applicant has canceled the previous elected species “theophylline”, and examination has moved on to curcumin. Accordingly, claims directed exclusively to methyl xanthines are withdrawn as being directed to a non-elected species. This includes claim 11, 12 and 36. Claim 8 is rejoined, given its reference to HDAC2 as the only HDAC species remaining.
s 4, 6, 7, 11, 12, 16-20, 36, 42 and 43 (the latter two claims drawn to a nonelected endothelial dysfunction-associated condition) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 20 December 2016.
Claims 1-3, 8, 10, 13-15 and 37-41 embrace the elected invention and are the subject of the present Official action.
Applicant’s arguments have been fully considered with regard to the previously pending anticipation rejection, but are moot in view of the new anticipation rejection cited herein.

Claim Objections
Claim 6, 7, 16 and 17 are objected to because of the following informalities: although withdrawn (and thus not under examination), claims 6, 7, 16 and 17 may become eligible for rejoinder. It is thus worth noting that claims 6 and 7 depend from canceled claim 5, and thus would not be eligible for rejoinder unless/until such claim dependency is repaired. It is further noted that claims 6, 7, 16 and 17 recite HDAC that presumably is recited in claim 1. However, claim 1 does not recite HDAC. Applicant is encouraged to amend withdrawn claims that may become eligible for rejoinder so as to minimize any issues that may arise should allowable subject matter be reached and rejoinder considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 1 and by dependency claims 2, 3, 8, 10, 13-15 and 37-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in relevant part: 
“…(c)    determining a decrease of arginase (Arg2) transcription or activity of a histone deacetylase 2 (HDAC2) or a histone deacetylase 2 (HDAC2) agonist in the subject…”
Claim 1 and by dependency claims 2, 3, 9-15, 19, 30-32, 36, 38 and 39 is/are indefinite. It is not clear how “of a histone deacetylase 2 (HDAC2) or a histone deacetylase 2 (HDAC2) agonist in the subject” modifies “a decrease of arginase (Arg2) transcription or activity”. There simply is no relationship recited or reasonably inferable between Arg2 and HDAC2 in the limitation as set forth, rendering its recitation unclear. The claim appears to presume some interrelationship between Arg2 transcription/activity and some other (unrecited) quality of HDAC2 or an agonist thereof, but it is unclear what the relationship is. Applicant’s arguments submitted 29 March 2021 in response to the anticipation rejection set forth in the non-final action of 28 September 2020 asserts that the instant invention “link[s] administration of a methylated xanthine (methylxanthine) or curcumin to result in a decrease of Arg2 transcription or activity”, which suggests in the context of claim 1 that the limitation in question relates to a decrease of Arg2 transcription or activity, but this renders the entire phrase that follows (i.e. “of a histone deacetylase 2 (HDAC2) or a histone deacetylase 2 (HDAC2) agonist in the subject”) 
The “determining” step appears directed to “a decrease of arginase (Arg2) transcription or activity”, thus does not appear to modify or relate in any appreciable way to the phrase “of a histone deacetylase 2 (HDAC2) or a histone deacetylase 2 (HDAC2) agonist in the subject”. Furthermore, there is nothing else in the claim for this phrase to modify. Alternatively, if a decrease in Arg2 transcription or activity is dependent on the presence of HDAC2 or an agonist thereof, such a dependence is not clear in the limitation as set forth. It is however supported by [0101] of the instant specification, which discloses: “Thus, the results presented herein demonstrate that HDAC2 is a critical regulator of Arg2 expression and thereby endothelial nitric oxide and endothelial function.” Accordingly, the remainder of the present action presumes that the recited single active agent acts on HDAC2 to downregulate Arg2 transcription or activity, but it is emphasized that one of ordinary skill in the art would have to resort to assumption and/or supposition at best in order to support this interpretation of the limitation. Even given this interpretation, it remains indefinite how HDAC2 per se relates to the claimed method, since the recited single active agent is necessarily acting as an agonist under this interpretation (and not HDAC2 per se, rendering HDAC2 per se superfluous). The claim is considered indefinite therefore. In order to provide compact prosecution, and since this limitation also raises issues under patent eligibility and anticipation as discussed below, an attempt is made in each following rejection to interpret and address this phrase. Nevertheless, the phrase is held as indefinite in any scenario and requires either clarification and/or explanation.



Claim Rejections - 35 USC § 112 Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 8, 10, 13-15 and 37-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of treating endothelial dysfunction and associated conditions, does not reasonably provide enablement for preventing same.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The factors listed below have been considered in the analysis of enablement:
(A)	The breadth of the claims;
(B)	The nature of the invention;
(C)	The state of the prior art;
(D)	The level of one of ordinary skill;
(E)	The level of predictability in the art;
(F)	The amount of direction provided by the inventor;
(G)	The existence of working examples; and
(H)	The quantity of experimentation needed to make or use the invention based on the content of the disclosure.


While it may be argued that the scope of the term "prevention" embraces delaying the onset or reducing the severity of a given condition, this term also embraces full and complete prevention. The present rejection is directed to this scope. Notably, such prevention is recited as being directed to the broad scope of preventing any endothelial dysfunction or endothelial dysfunction-associated condition in a subject. Applicant’s claims specify that this includes atherosclerosis, COPD, vasculitis, hypertension, and inflammatory response. Accordingly, the claimed invention specifically recites prevention of any endothelial dysfunction or endothelial dysfunction-associated condition atherosclerosis, COPD, vasculitis, hypertension, and inflammatory response.
The state of the prior art appears to be silent as to the complete prevention of any endothelial dysfunction or endothelial dysfunction-associated condition in a subject disease. Furthermore, the instant specification fails to exemplify such prevention. Thus, although the 

Response to Traversal
Applicant traverses the instant rejection by asserting that the term “preventing” has been struck from claim 1. However this is incorrect, since claim 1 continues to recite the term “preventing”. The rejection is maintained accordingly.

Claim Rejections - 35 USC § 112-- Failure to Further Limit
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon Claim 10 recites “[t]he method of claim 1, wherein the single active agent is a methylated xanthine (methylxanthine) or curcumin.” However, claim 1 is limited to these exact same species of single active agent, and thus claim 10 does not further limit the subject matter of claim 1.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 8, 10, 13-15 and 37-41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of an abstract step that may be performed entirely within the human mind without significantly more. 
Claim 1 recites a method of treating endothelial dysfunction or an endothelial dysfunction-associated condition in a subject having endothelial dysfunction or an endothelial dysfunction-associated condition, the method consisting of:
(a)    identifying a subject having an endothelial dysfunction or an endothelial dysfunction-associated condition;
(b)    administering to the subject an effective amount of a pharmaceutical composition consisting of 1) one or more carriers and 2) a treatment effective amount of a single active agent that is a methylated xanthine (methylxanthine) or curcumin;

thereby treating or preventing endothelial dysfunction or an endothelial dysfunction-associated condition in the subject.
Attention is drawn to step “(c)” recited above, in the interpretation of this step as set forth in the rejection for indefiniteness. It is reiterated (notwithstanding the rejection for indefiniteness) that the remainder of the present action presumes that the recited single active agent acts on HDAC2 to downregulate Arg2 transcription or activity. However, it is also emphasized that this relationship (i.e. a single active agent acting on HDAC2 to downregulate Arg2 transcription or activity) is considered to comprise a judicial exception, since it is a naturally occurring relationship between HDAC2 agonists and their ability to downregulate Arg2 transcription or activity. Accordingly, one of ordinary skill in the art, armed with nothing more than the knowledge that HDAC2 agonists have the ability to downregulate Arg2 transcription or activity, could accomplish the requirement of step “(c)” to merely “determine” downregulation of Arg2 by simply knowing that an HDAC2 agonist had been administered. Accordingly, it is possible to perform step “(c)” entirely within the human mind.
Furthermore, this judicial exception is not integrated into a practical application because there are no further manipulative steps (or structural requirements) conferred to the remainder of the claim that integrate this judicial exception into a practical application. The claim does not require the practitioner to physically do anything, or to alter any aspect of the invention claimed as a result of the determination step. The claim simply ends on an abstract step that can be performed entirely within the mind with no effect on the remainder of the claimed invention, and thus fails to integrate the abstract step into a practical application. For the same reason, the 
Claims 2-3, 8, 10, 13-15 and 37-41 are included in this rejection for importing the issue by dependency while not being corrective. None of the dependent claims integrate the recited judicial exception into a practical application, and similarly, none of the dependent claims add significantly more to the judicial exception or to the claim as a whole and manner that renders the claims patent eligible as presently recited.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 8, 10, 13-15 and 37-41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Payne et al. (“Payne”; WO 2013/078477).

(a)    identifying a subject having an endothelial dysfunction or an endothelial dysfunction-associated condition;
(b)    administering to the subject an effective amount of a pharmaceutical composition consisting of 1) one or more carriers and 2) a treatment effective amount of a single active agent that is a methylated xanthine (methylxanthine) or curcumin;
(c)    determining a decrease of arginase (Arg2) transcription or activity of a histone deacetylase 2 (HDAC2) or a histone deacetylase 2 (HDAC2) agonist in the subject:
thereby treating or preventing endothelial dysfunction or an endothelial dysfunction-associated condition in the subject.
The claimed invention is interpreted as encompassing administration of at least curcumin to a subject having an endothelial dysfunction such as atherosclerosis. For reasons discussed above in both the indefiniteness and patent-eligibility rejections, the step of “determining a decrease of arginase (Arg2) transcription or activity of a histone deacetylase 2 (HDAC2) or a histone deacetylase 2 (HDAC2) agonist in the subject” is considered to encompass a purely mental step that is inherently accomplished based on nothing more than the knowledge that curcumin regulates HDAC2 to decrease Arg2 transcription or activity. Accordingly, said “determining” step is considered to inherently follow along with and naturally flow from the administration of curcumin to a subject having an endothelial dysfunction such as atherosclerosis. Applicant is reminded that there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the 
 Alternatively, since the “determining” step isn’t a manipulative step and does not confer any structural requirements to the claim, said limitation may be regarded as nonlimiting. This is consistent with the guidance provided at M.P.E.P. § 2111.04: “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.” 
Claim 2 recites the method of claim 1, wherein the endothelial dysfunction-associated condition comprises atherosclerosis, chronic obstructive pulmonary disease (COPD), vasculitis, hypertension or a local or systemic inflammatory response. The elected invention is atherosclerosis.
Claim 3 recites the method of claim 2, wherein the hypertension comprises pulmonary hypertension.
Claim 8 recites the method of claim 1, wherein the HDAC comprises HDAC2.
Claim 10 recites the method of claim 1, wherein the single active agent is a methylated xanthine (methylxanthine) or curcumin.
Claim 13 recites the method of claim 1, wherein endothelial nitric oxide (NO) production is increased.
Claim 14 recites the method of claim 1, wherein said subject is a human. 
Claim 15 recites the method of claim 1, wherein the single active agent is administered orally, intravenously, intramuscularly, systemically, subcutaneously or by inhalation.
Claim 37 recites the method of claim 1 wherein the single active agent is curcumin.

Claim 39 recites the method of claim 1 wherein the single tablet or capsule is administered orally.
Claim 40 recites the method of claim 1 wherein theophylline is not administered to the subject.
Claim 41 recites the method of claim 1 wherein the subject is identified as suffering from atherosclerosis.
Payne teaches administering curcumin formulations including capsules for the treatment of atherosclerosis. The use of curcumin is taught throughout, and its use for treating atherosclerosis is taught at pages 2, 3, and example 9. While Payne is silent as to the determination steps discussed above in the interpretation of claim 1, this limitation is considered to be either met inherently, or alternatively is not considered to carry much patentable weight given that there is no manipulation required or structural element conferred as discussed above. The invention is thus anticipated.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Douglas Schultz, PhD whose telephone number is (571)272-0763.  The examiner can normally be reached on M-F 8-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


J. D. SCHULTZ
Primary Examiner
Art Unit 1633



/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633